Citation Nr: 0211464	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from August 
1982 to November 1982.  He had an additional period of active 
military service from May 1984 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  Within the referenced rating decision, 
the RO denied the veteran's claim seeking entitlement to a 
total disability compensation rating based on individual 
unemployability.  The veteran has perfected a timely appeal 
with respect to this issue.

It is also noted that in correspondence dated in February 
1994, the veteran's authorized representative asserted, on 
behalf of the veteran, a claim seeking entitlement to service 
connection for an acquired psychiatric disability.  This 
particular claim was previously denied by way of a final 
February 1991 RO decision.  Therefore, the veteran's February 
1994 psychiatric claim constitutes a request to reopen his 
previously denied claim.  Accordingly, the RO must respond to 
the veteran's claim.

Finally, within a February 1998 written statement, the 
veteran asserted a claim seeking entitlement to service 
connection for dental injuries.  The RO issued a deferred 
rating regarding this issue in March 1998, however, the Board 
observes that such issue has not yet been fully adjudicated.  
As such, this issue is also referred back to the RO for 
appropriate action. 





FINDING OF FACT

The veteran's service-connected disabilities do not prevent 
him from securing or following substantially gainful 
employment considering the impairment from the disabilities 
and his educational and occupational background.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular reference to his claim seeking entitlement to 
a TDIU rating.  By way of correspondence dated in May 1997, 
the RO notified the veteran regarding the legal standard for 
obtaining a TDIU rating.  The veteran was also notified that 
he should submit copies of all medical treatment reports for 
his service-connected disabilities dated from approximately 
March 1996, the initial time period from which the veteran 
indicated that he became unable to work due to his service-
connected back disability.  Following the RO's May 1997 
correspondence, the veteran was then provided with a copy of 
a rating decision dated in May 1999, a statement of the case 
dated in September 1999, and a supplemental statement of the 
case dated in February 2002.  By way of these particular 
documents, the veteran has been informed of the cumulative 
evidence previously provided to VA, and he has been notified 
of the laws and regulations governing his claim, including 
the reasons for the determination made regarding his claim.  

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim for a TDIU rating.  First, the RO made 
reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA treatment 
records and his VA Counseling/Evaluation/Rehabilitation 
folder have likewise been associated with the veteran's 
claims folder.  Lastly, the veteran has been provided with 
relevant VA examinations, and copies of the examination 
reports are also of record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking a TDIU rating is ready for appellate review.

II.  TDIU Rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The veteran in this particular case is service-connected for 
osteoarthritis of the lumbar spine (rated 40 percent), 
osteoarthritis of the cervical spine (rated 20 percent), 
residuals of an electrical burn to the right thumb (rated 10 
percent) and status post rhinoplasty due to a traumatic 
deviated nasal septum (rated zero percent).  The combined 
rating for the veteran's service-connected disabilities, 
under the combined rating table of 38 C.F.R. § 4.25 is 60 
percent.  Based on this combined rating, the veteran does not 
meet the percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration of a total disability rating based on 
individual unemployability.

Nevertheless, under 38 C.F.R. § 4.16(b) if the veteran's 
service-connected disabilities do not meet the percentage 
requirements of 4.16(a), but the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
such service-connected disabilities, the rating board must 
still submit the case to the Director of VA's Compensation 
and Pension Service for consideration of entitlement to a 
TDIU rating.  Under 38 C.F.R. § 4.16(b), the determinative 
issue becomes whether the veteran is in fact unemployable due 
to his service-connected disabilities.  Consideration is 
given to such factors as the extent of the veteran's service-
connected disabilities, his employment and educational 
background, and it must be shown that the service-connected 
disabilities produce unemployability without regard to any 
other intercurrent disability or advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19.

In accordance with the legal standard articulated under 
38 C.F.R. § 4.16(b), the Board determines that the 
evidentiary record establishes that the veteran's service-
connected disabilities have not rendered him unemployable, 
particularly in light of the extent of his disabilities and 
his employment and educational background.  

Currently, the record indicates that the veteran holds an 
Associates Degree in math and science.  He has additionally 
completed a Pharmacy Technician training program.  In an 
October 2001 written statement, the veteran advised that the 
completion of this training has allowed him "to go back to 
work in a field suitable to his service-connected 
disabilities."  In October 1999 the veteran began employment 
with the Eckerd Corporation and since this time, he has also 
been employed by other companies such NCS Pharmacy in 
Syracuse, New York, and Long Term Care Pharmacy of Upstate 
New York.  Presently, the veteran works at a VA Medical 
Center Hospital Inpatient Pharmacy.  The Board observes that 
while the evidentiary record may reflect that the veteran's 
service-connected disabilities have in the past, imposed some 
limitations (thus, necessitating the need for him to undergo 
schooling and training in pursuit of a more amenable 
occupational field with the help of VA), the fact remains 
that there is no indication in the record that the veteran's 
service-connected disabilities have had a significant adverse 
impact on his overall ability to work or rendered him 
entirely unemployable.  Recent VA examinations of the veteran 
in December 2001 and January 2002 support this assertion and 
confirm that the extent of the veteran's service-connected 
disabilities in combination with his skills and training 
still qualify him as being fully capable of performing the 
physical and mental acts required by employment.  Under these 
circumstances, there is nothing in the record which takes the 
veteran's present case outside of the norm of similarly 
situated veterans with similar disability ratings.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  This being the case, the 
veteran does not presently qualify for a total disability 
rating based on individual unemployability under 38 C.F.R. 
§ 4.16(b).

Despite the Board's finding that the veteran has been shown 
to be capable of both securing and following a substantially 
gainful occupation, the veteran and his authorized 
representative have nevertheless argued that at the very 
least, the veteran should be entitled to a TDIU rating for 
the particular time frame in which the veteran was only 
marginally employed.  Under 38 C.F.R. § 4.16, in relevant 
part, marginal employment shall not be considered 
substantially gainful employment.  For purposes of section 
4.16(a) marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  See 38 C.F.R. § 4.16(a).  Specifically, the veteran 
and his authorized representative have indicated that based 
on his earned income, the veteran was marginally employed 
from 1998 through 1999 and thus, entitled to a TDIU rating 
for such period of time.

According to the veteran, he "truly wanted to work" during 
this time period as evidenced by his initiative to seek [job] 
training.  In making this argument, the veteran has 
essentially implied that from 1998 through 1999 his service-
connected disabilities precluded him from securing a 
substantially gainful job, however, as discussed above, there 
is no probative evidence in the record indicating that the 
veteran could not work in varying capacities due to his 
service-connected disabilities.  In the same respect, there 
is no specific evidence in the record that indicates that the 
veteran's service-connected disabilities limited him to jobs 
which produced only marginal employment.  The record does 
reflect that in one particular instance in 1997, the veteran 
applied and was not hired for a job with the U.S. Postal 
Service.  However, the Board observes that the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high disability rating in itself, is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  See Van Hoose v. Brown, supra.  This is 
especially so in the veteran's case because he has 
demonstrated through the completion his vocational 
rehabilitation training that he was and is capable of 
securing and following a substantially gainful occupation 
despite his service-connected disabilities.  For these 
reasons and bases, the Board has determined that the veteran 
is not entitled to a TDIU rating, including a TDIU rating 
from 1998 through 1999.

The Board has considered the matter of the resolution of 
reasonable doubt in favor of the veteran.  However, 
application of the benefit-of the doubt doctrine is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  Gilbert v. Derwinski, 5 Vet. App. 49, 
53-56 (1990).  Such is decidedly not the case in regards to 
the veteran's ability to obtain and secure substantially 
gainful employment while service-connected for various 
disabilities.  Accordingly, the veteran's claim seeking 
entitlement to a TDIU rating is denied.


ORDER

Entitlement to a total disability compensation rating based 
on individual unemployability is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

